Illegal fishing (debate)
The next item is the report by Mrs Aubert, on behalf of the Committee on Fisheries, on the implementation of the EU action plan against illegal, unreported and unregulated fishing.
rapporteur. - (FR) Mr President, illegal fishing is a trend that is developing extensively today and seriously harming the activities of European fisheries, local fishing communities and fisheries in developing countries, not least in those with which the European Community has concluded fishing agreements.
It is also an activity that, I am afraid to say, is extremely lucrative. I would cite the example of bluefin tuna, particularly in the Mediterranean, specimens of which are sold at absolutely astronomical prices. We therefore find ourselves in a vicious circle, which leads to the gradual, though accelerated, depletion of fishery resources.
Legal fisheries - those that comply with the regulations - are, for their part, very heavily penalised by these illegal activities, which can, in fact, be defined in fairly broad terms. We are talking about illegal, unregulated, undeclared fishing. That therefore relates to many activities: pirate fishing, the use of unauthorised fishing gear, the catching of unauthorised species, unlicensed fishing and the policy of transferring cargo at sea from one boat to another. The scope of the illegal activities is extremely broad.
What, then, is the purpose of this own-initiative report? In 2002, the FAO launched an international action plan against illegal fishing, which was subsequently replaced by a European Union action plan, which was adopted by the Council in 2002. The plan was unfortunately implemented in a variety of ways, at different levels, by the Member States.
At this very moment, the European Commission is working on evaluating the Member States' action plans on the fight against illegal fishing ahead of the meeting of the FAO - the FAO's Committee on Fisheries - which will be held in the first week of March, in Rome, and which will be an opportunity to re-launch the international action plan against illegal fishing.
The European Union has a huge responsibility in this area. Why? Firstly, because the European Union is ranked third in the world in terms of fishing activities, after China and Peru. It has one of the world's largest fleets. Moreover, it largely resorts to using flags of convenience, which cause a huge number of problems, not only for fishing, but also for maritime transport. Finally, the EU is also one of the world's largest markets in fish.
The responsibilities are therefore many. The Commission's response to us is that this whole business is complex, many parties come into play, nothing can be done by working alone, it is expensive, one cannot ask some Member States to comply with a number of rules and not ask the others to do the same, and so on. The pretexts and excuses for the lacklustre results are legion and, sadly, there have not been enough initiatives to fight effectively against this activity of illegal fishing which, once again, has developed at an extremely serious rate over the last few years.
The responsibilities are as much those of the port States, as they are called, as they are of the flag States or the States in which fishery products are marketed. There are in fact many levels: that of the regional fisheries organisations, that of the Member States, the European level; it is at all these levels that action must be taken, across the board, with the involvement of the Directorate-General for Fisheries and the Directorate-General for the Environment, the Directorate-General for Development and the Directorate-General for Trade. Hard work is therefore what is required here, but only action on the part of all these administrations and these political officials will prove truly effective.
What are the key measures in my report, which, I might add, has been unanimously adopted within the Committee on Fisheries, showing that this is indeed a concern shared by all of our Member States? There is the traceability of fishery products and the introduction of blacklists, that is to say, of lists of boats that are not authorised to fish or that have already been punished for illegal fishing activities. We should condemn today the lack of coordination and cooperation between the various sources of information regarding these boats, which are authorised or unauthorised to fish.
Among the important measures, I should also mention those that consist in preventing illegal fishing products from being landed and marketed on the European market, and then, finally, the actions to be carried out in the field of European and international law. There are, in fact, legal vacuums today that prevent the crews of vessels carrying out illegal fishing activities from being challenged and punished.
To conclude, it is absolutely vital that we have a more integrated European policy, in terms both of control and monitoring and of penalties. It is from this global perspective that the report outlines a number of initiatives and proposes a number of measures that we are discussing here, with a view to the FAO meeting, in March, within the context of which it is crucial for us to appear far more proactive and far more dynamic.
Member of the Commission. (ES) I would like to begin by thanking Mrs Aubert and all of the members of the Committee on Fisheries for their involvement in this truly exhaustive report on illegal, unreported and unregulated fishing.
This initiative from Parliament comes at a time when the Commission is committed to a public consultation on the review and strengthening of the current European Community policy on tackling this kind of fishing. I am particularly pleased to note Parliament's commitment on an issue which is of crucial importance to achieving the sustainable management of fisheries resources inside and outside of Community waters.
First of all, I am pleased that the report stresses that the fight against illegal fishing must begin in our waters and also involve our vessels. Community waters are regulated, but that does not mean that illegal practices do not take place within them.
The report also acknowledges another extremely important aspect, namely how to prevent fisheries products from third countries that have been caught illegally from entering the Community. As the main market and importer of fisheries products from all parts of the world, the Community has a special responsibility in terms of guaranteeing that products that end up on the tables of European consumers do not originate from illegal activities. This means that a new approach must be taken with a view to properly controlling the legality of fisheries products imported into Community territory.
Another aspect that must be stressed is the need, indicated in the report, to create more synergies in order to improve the supervision, control and monitoring of fisheries activities. Illegal operators usually employ clandestine and international methods in order to disguise their activities. The success of investigation into these activities depends on cooperation amongst the different services involved in maritime monitoring at international level and also at Community level.
I cannot comment on all of the points of the report here, but I would like to stress, for example, the call for greater consistency in the sanctions imposed by the Member States for serious violations of fisheries laws, and the need to resolve the main problems caused by public fishing flags. These points demonstrate that Parliament and the Commission are on the same wavelength in terms of priorities for future actions.
The Commission has not been inactive over recent years. The European Community has made considerable progress since the adoption in 2002 of its action plan against illegal, unreported and unregulated fishing. This progress can essentially be seen in the Community's activities, at international level, aimed at promoting measures to combat illegal fishing in all of the bodies competent in the field of fisheries and maritime law. Nevertheless, the most significant progress in the fight against illegal, undeclared and unregulated fishing has related to the regional fisheries organisations, the majority of which, thanks to the Community's efforts, have now adopted a wide range of measures against illegal fishing.
The Community has also improved the policy of assistance for coastal developing countries, which are the main victims of the kind of fishing we are debating today. Strengthening those countries' capacity to adequately control the fisheries activities in their waters has been funded from the European Union's budget, thanks to an association agreement in the field of fisheries, both at national level and at regional level, on the model of the recently agreed regional plan for fisheries surveillance in the South-West Indian Ocean.
At Community level, the reform of the Common Fisheries Policy in 2002 also promoted the policy to combat illegal fishing through the adoption of provisions in the field of controlling compliance with Community rules and the creation of the Fisheries Control Agency. However, despite the significant progress made in the fight against illegal fishing, it has still not been eradicated by any means, and it is still one of the most serious global threats to the sustainable management of fisheries resources and marine biodiversity.
Almost five years after the adoption of the 2002 action plan, therefore, the Commission believes that the time has come to draw up a new strategy to tackle this kind of fishing. Within this context, the Commission has decided that this year illegal, unreported and unregulated fishing will be one of the main priorities of the common fisheries policy and of maritime policy. The Commission will draw up proposals in this regard and present them to the Member States and to this Parliament during the second half of this year.
The report that we are debating today is a particularly timely contribution to the work on which the Commission will base its proposals.
Ladies and gentlemen, over recent years illegal, unreported and unregulated fishing has been the subject of numerous debates and discussions and the time has now come for us to act at European level. The report by Mrs Aubert and the Committee on Fisheries represents an extremely significant and encouraging step in that direction.
on behalf of the PPE-DE Group. - (ES) Mr President, I would like to thank Mrs Aubert for her report, which reminds us of the problem of piracy at sea and the poor record in terms of what has been done to combat it.
I would also like to thank her for supporting the amendments that I believe have clarified her report, establishing the boundaries between unrecorded and unregulated illegal fishing and violations of the common agricultural policy in Community waters. This is an important aspect because, although we need to put an end to both, completely different weapons are required for each.
One of the most important weapons is action by regional fisheries organisations, which are perhaps currently the only possible defence against illegal actions at sea in a battle which is, by definition, international and multilateral, and whose role has also been re-assessed as a result of the amendments presented. At a time of such concern about the sustainability of the marine environment and when our own fishermen are gradually being denied access to resources, it is extremely worrying that we are even having to witness certain Member States taking steps backwards, including one that I know well. And it is depressing that, last Tuesday, the Director for External Policies of the Directorate-General for Fisheries should have had to admit that the European Union had failed to slow down illegal fisheries. And all at a time like this.
It was in Galicia last week that the fishing authorities of eighteen Member States began to debate the package of measures to combat illegal fishing, which will apparently not be presented to us before the middle of the year, according to the Commissioner. With regard to this issue, the ball is more than ever in the Council's court, because, without genuine political will on the part of the Member States, without their firm commitment to harmonising actions, making them obligatory and making them a priority, things will carry on the same next year and the year after. I hope that that does not happen and that we will have an effective policy soon.
Thank you very much, Mr President, and allow me to protest once again about the fact that a fisheries debate is taking place at night and that even a new report being newly included on the agenda is being put before it. I would like to make a serious protest on behalf of my group and on my own behalf about the way fisheries is treated in this Parliament.
Your protest will be recorded.
on behalf of the PSE Group. - (ES) Mr President, ladies and gentlemen, I too should like to congratulate Mrs Aubert on this report and on the way in which she has dealt with the numerous amendments that we in the Socialist Group in the European Parliament tabled.
The FAO has calculated that up to 30% of fish landed comes from illegal fishing. The EU has signed up to the FAO's international action plan and in 2003 the Commission tabled proposals to transpose this action plan into the European acquis.
The Committee on Fisheries drew up this own-initiative report in preparation for the international forum on illegal fishing set to take place in Rome at the beginning of March, and in order that the Commission take account, in its new action plan, of Parliament's opinion.
Numerous amendments tabled by my group will be included and I believe that thanks to those amendments, we have achieved a better definition of illegal fishing. Furthermore, we have included issues such as increased monitoring and the need for greater cooperation at international level.
Furthermore, although this is not so much a question of implementing tighter measures but rather of improving the implementation of existing measures, there is certainly a need for an effective control and inspection system within a common legal framework across the EU and if possible under the auspices of the Community Fisheries Control Agency based in Vigo.
Our amendments call for entry to European ports to be barred to vessels involved in illegal fishing, for Member States not to register such vessels, for Member States to discourage their nationals from flying flags of convenience, and for importers, transporters and other sectors concerned not to tranship or deal with fish caught by those vessels.
We also call for cooperation between the Member States to step up control of vessels. We are aware that it is difficult to differentiate between legal and illegal catches, in particular when what is landed is not fresh fish but frozen or processed and where there are commercial networks with third countries and the fish has been processed before it reaches the European market.
Efforts are therefore required to identify the origin of fish, because millions of people around the world depend on fisheries resources and we must guarantee the availability of those resources for future generations.
on behalf of the ALDE Group. - Mr President. I want to begin by complimenting Marie-Hélène Aubert on the quality of her report. Her explanatory statement contains an excellent analysis of the problem and of the extent of progress made in relation to the EU Action Plan of 2002. It makes ten very clear recommendations for a new Action Plan to start in 2007. Five of these recommendations involve internal measures and five involve cooperation with other countries, both directly and through the medium of regional fisheries management organisations.
Central to the issue of combating IUU fishing are improvements in traceability, both of vessels and of the fish that they catch or transport. This includes, amongst other things, insisting on the use of FAO identification standards for EU vessels and those entering EU ports, and on the development of proper catch documentation schemes. But it also means better exchange of information between the parties concerned, so that blacklists of both fishing and fish transport vessels can be disseminated and the possibility of converting to a white list through reflagging can be avoided. The establishment of blacklists is, however, only effective if there are serious consequences for the vessels concerned. That is why we urge the Commission to take very seriously the recommendation in paragraph 18 of the resolution that consideration be given to extending the import controls relating to health and hygiene to cover the products of IUU fishing as well. For this reason, the revival of the inter-services consultation group is particularly welcome.
Of course, there are many other steps that could be taken, which is why we are asking for the fight against illegal fishing to be one of the priorities of the annual work programme of the Community Fisheries Control Agency. In this context too, we must be sure that our own house is fully in order, which is why we repeat Parliament's previous requests for common minimum penalties for serious infringements to be made applicable across all the Member States. Equal treatment is a major factor in encouraging compliance.
The importance of assisting developing countries to monitor fishing activities in their own waters must also be stressed. There is an additional responsibility in this regard where we have concluded fisheries partnership agreements with them. The inclusion of IUU fishing in the Commission's work programme for this year is very welcome, but we need a clear timetable in this regard. It is good to hear that the Commission will be presenting something to Parliament in the second half of the year, but we hope that it will be sooner rather than later, and comprehensive in its coverage.
Madam President, I too would like to thank Mrs Aubert and to commend her on her outstanding report, which I endorse.
Not only does illegal, unreported and unregulated fishing endanger biodiversity and the environment, leading to costs that in many cases may be impossible to recoup completely, but it also represents - as previous speakers have mentioned - a significant cost for many societies that currently live from fishing and that hope future generations can do likewise.
In this regard, I feel that the EU has a twofold responsibility. First and foremost, it must set an example to the world and demonstrate by deed and in particular by willingness, that the fight against illegal fishing is one of its priorities. Secondly, it must take the lead on the world stage in the fight against illegal fishing, which involves using existing EU mechanisms - be it via fishing agreements or via cooperation with third countries - and always to include some clauses leading to the prioritisation of this issue.
At the same time, however, given that one of the key problems in detecting and combating illegal fishing is - as previous speakers have also mentioned - the issues of traceability and of fisheries control is vital inasmuch as it is often impossible to know whether illegal fishing has taken place. Mechanisms must therefore be established to enhance traceability.
To this end, I also wish to say that in December, this Chamber adopted a resolution on eco-labelling. Many of the proposals in this resolution would help the fight against illegal fishing by means of much-needed traceability mechanisms.
I too welcome the report's call for the Commission to present its eco-labelling proposal by June.
on behalf of the GUE/NGL Group. - (PT) I too would like to congratulate Mrs Aubert on her report. Large-scale illegal, unreported and unregulated fishing has significantly contributed to the difficulties with which the fisheries sector has to contend. Large-scale illegal fishing damages marine ecosystems, increases the cost of fishing, and reduces the incomes of people who fish legally and who comply with the rules on preserving fisheries resources.
Large-scale illegal fishing, as the report says, undermines the incomes of communities who depend on fishing in different countries, and those least equipped to monitor their exclusive economic zones are the hardest hit. Large-scale illegal fishing also contributes to the deterioration of on-board working conditions and hygiene, and undermines the labour rights of crews. Accordingly, we feel that illegal fishing, which generates significant illicit profits for large-scale fleets working for the large economic and financial groups involved in fishing and even for organised crime networks, should not be confused with infringements of the common fisheries policy by parts of the small-scale traditional fleet, often committed because of the economic crisis that they face.
It is worrying that, despite the 2002 Food and Agriculture Organisation plan, which was rapidly transposed into the Community acquis and then implemented, large-scale illegal fishing continues to increase owing to loopholes or imprecision in the existing rules. The fight against large-scale illegal fishing is hampered by the use of flags of convenience, by the lack of monitoring at sea, by transhipping on the high seas, by the lack of control at ports and by the lack of cooperation and coordination between the relevant authorities.
Given that illegal fishing has its biggest impact on those parts of the fleet operating on the high seas and on the continental shelf, especially in the least developed countries, cooperation among the Member States and among international fishing organisations is vital if this kind of fishing is to be combated. To this end the necessary resources must be obtained, including financial resources for implementing the measures needed, such as the effective monitoring of fishing activities. The strengthening of deterrents should be accompanied by enhanced traceability of fisheries products, as has been highlighted by previous speakers, with eco-labelling also worth mentioning in this regard. Equally important, as the report states, is to intensify port state control of landings and transhipments from third country vessels. We believe that the existing measures already cover the main issues and that what they lack is more rigorous and fairer implementation and greater international-level coordination. This is not, therefore, simply a matter of creating more measures and more restrictive measures for the fisheries sector, especially if their impact or their unilateral nature has the perverse effect of benefiting the vessels operating illegally to an even greater extent.
Third country vessels operating in the exclusive economic zones of the Member States must be subject to the rules of the common fisheries policy and to existing national requirements. Naturally, it is always possible to improve the rules in force and to plug any gaps. In this regard, we feel that this report, which in spite of one or two reservations we generally support, makes a valuable contribution to the issue. We feel, however, that it is, at the very least, premature to include combating illegal fishing in the framework of a future maritime policy for the Union, which we have only just begun to debate as part of the Green Paper put forward by the Commission. We accept the idea of greater international and EU-level cooperation and coordination, but we must avoid situations that may lead to centralisation and must safeguard the Member States' exclusive monitoring powers, as it is the Member States that best know each of their exclusive economic zones.
(IT) Madam President, Commissioner, ladies and gentlemen, we need to protect all operators who carry out their activities within the context of sound fisheries management based on best practice and safeguarding the marine environment. It is vitally important to clamp down on illegal fishing through surveillance and control measures, accompanied by sanctions for serious violations of Community legislation. To combat illegal fishing, however, we cannot confine ourselves to repressive actions, but we must also promote strong preventive action through structural measures.
To this end, the report on which we are going to vote - for which I thank Mrs Aubert - very effectively identifies a number of strategic actions, from the promotion of commercial regulation measures that will make it possible to identify the origin of fish caught, to the proposal on eco-labelling, which would keep illegally caught fish off the European market, and to the study on tariffs and rules of origin. These measures are essential to reduce, if not eliminate, illegal fishing by Community fishing boats in Community waters and to prevent the landing and marketing of fish caught illegally outside EU waters.
Equally significant is the call for a study on compliance with Community labour and health and safety legislation, on respect for the social rights of workers and on their living and working conditions on board. Improving full traceability of fish all along the chain of custody, from net to plate, preventing the depletion of fish stocks and degradation of the environment, and enhancing the quality of life and work for the communities that depend on fishing for their livelihoods are forms of prevention and dissuasion that will make it possible to curb illegal fishing by structural means and make the Community fisheries sector the best in the world.
(PT) Madam President, Commissioner, Mr Morillon, of course we must all congratulate our rapporteur on her outstanding report. We must also begin by noting that the situation as it stands is absolutely unacceptable.
It is unacceptable that the amount of illegal, unreported and unregulated fishing of bluefin tuna, which is the species that has been the subject of most analysis in this connection, is 50% greater than the amount fished legally. This has led to the total depletion of stocks, to the collapse of the value at which fish is sold and in turn to the ruin of the fishermen. This is a situation that the Community cannot continue to tolerate.
Of all the measures put forward here as a means of addressing the problem, I should like to highlight traceability as a vital prerequisite to success. This is the measure that we must ensure is adopted in the very short term and if it is tightly enforced I am sure that we will see a very different situation soon.
Madam President, first of all, I should like to congratulate the rapporteur for this report, which continues the efforts of this Parliament to address the problem of illegal, unreported and unregulated fishing.
The European Union's 2002 Action Plan to deal with illegal, unreported and unregulated fishing includes four actions to be implemented at Community level. One of these is to define the responsibility of Member States to prevent their nationals from engaging in IUU fishing. Indeed, the related Council Regulation of 2002 requires Member States to take action against nationals that infringe the common fisheries policy.
We seem to be very efficient in tracking and taking action against our own fishermen for any transgression of European law, while we seem at the same time to have been rather less efficient at dealing with the much bigger problem of illegal, unreported and unregulated fishing. The problem of overfishing and illegal fishing is international. It goes beyond the European Union waters, and yet the fishermen that I represent can with some justice complain that the Commission sometimes cannot see beyond our own waters.
There is clearly a lot still to be achieved to deal with this problem and I welcome the practical proposals such as the suggestion that vessels bringing fish into the European Union should be subject to the same documentation delivery requirement as vessels operating within the European Union. Likewise I welcome the suggestion that the Commission should engage with developing countries to give them assistance in dealing with IUU fishing. I understand that one of the vehicles for achieving this is through the various bilateral fisheries agreements with developing countries.
However, I would like to be sure that this represents a joined-up approach to the problem and that it is not merely ad hoc. I note that some countries have not been cooperative. Surely if we are making bilateral fisheries agreements with a country, we can force a higher degree of cooperation from them. Otherwise cynics might suggest that we are more interested in getting the fish than stopping illegal fishing.
Madam President, many of our debates regarding fisheries have been centred around sustainability and the importance of finding the right equilibrium between the protection of the marine environment, the protection of fish stock and the viability of the activity.
Regulations have been set up and fishermen are obliged to abide by these regulations so that an optimum standard is achieved, a standard that would be beneficial to everyone. These regulations have been based on specific statistics gathered from our seas and standards have been set on this information. However, I feel that, unless we tackle illegal, unreported and unregulated fishing with an iron fist, we would be doing a disservice to honest fishermen and restricting their activity to the benefit of others acting illegally.
The line between legal and illicit fishing is sometimes very fine and we need to have a clear-cut definition in this regard in order to avoid misunderstanding. We need an effective control system and a management programme that will be more coherent and specific so as to apply the existing regulations with more accuracy. We must also try to negotiate with our neighbouring states in order to adopt the same policies so that we would have a one-sea, one-policy system, which undoubtedly would be beneficial to all. In order to do this, we must be willing to share our technology with these countries and encourage new partnership agreements.
Further to this, cooperation between us, the Member States, has to be strengthened. Proof of the legal origin of fish catches should be compulsory before any content is offloaded in the EU. This should include documents that show that fish have been caught in accordance with RFMO rules. This will be a very important stepping stone in ensuring that our fishermen get the right dues, and that, furthermore, our seas are protected from overfishing. When stocks were plentiful, we would often turn a blind eye to unregulated activity. Now, I think, is the time to act before it is too late. No regulation and no law will ever be effective or have any meaning if overfishing renders our seas barren.
(SV) Madam President, in the Committee on the Environment, Public Health and Food Safety, I am responsible for the subject of cod fishing in the Baltic Sea. In my work on this matter, I have been able to observe that, despite reduced fishing quotas, parts of the cod stock are close to the biologically critical limit. The threats to cod are many, but, despite everything, the greatest threat is illegal fishing.
As a basis for my report, I tried to get hold of the Commission's assessment of the extent of illegal fishing around the Baltic. The information was kept secret, however, and it took me months to extract it. Yesterday, I got hold of the report, however, and I now suddenly understand what all the secretiveness was about. Illegal fishing in the Baltic is worse than we had all imagined. I can only regret that Sweden is among the worst culprits. The Commission states, however, that Poland is the worst culprit of all. When the inspectors checked up on fishing in Poland, the actual figures were 48% larger than the catches reported. This means, then, that something approaching a third of Polish fishing proves to be illegal. The second worst culprit was Sweden. In Sweden, the actual figures found when the checks were carried out were as much as 21% larger than the catches reported. That is quite incomprehensible, because Swedish fishermen do not even fulfil their quotas.
The conclusion that I draw from the report I read is that we must find a new strategy. We cannot pin our hopes on endless negotiations about reductions in fishing quotas. The environmental movement should get around to withdrawing its demands for an end to fishing. All those of us who would safeguard fishing in seas such as the Baltic should instead unite in the fight to stop illegal fishing. I should therefore like to demand four things from the Commission. Firstly, instead of protecting the culprits and keeping their identities secret, you should expose them by publishing the names of those countries that do not put an end to illegal fishing. Secondly, you should ensure that electronic logbooks are required without delay for all fishing boats in the Baltic, irrespective of their size. Thirdly, you should take Poland to court for breaching the fishing regulations; and fourthly you should immediately set up an inquiry into the possibility of introducing individual transferable fishing quotas that give individual professional fishermen an interest of their own in protecting fish stocks. I would therefore ask today, in this House, if the Commission is prepared to do these things.
(EL) Madam President, I congratulate the rapporteur, Mrs Aubert, on her report on illegal, unreported and unregulated fishing. The question we are debating here today is of particular interest if account is taken of the repercussions which it has both on the marine environment and on legal fishing.
Illegal fishing is one of the most fundamental reasons for the collapse of many fish stocks. In reality it undermines all our efforts to exploit fishery resources rationally and to protect the marine environment.
Apart from the environmental impact, it also has adverse economic repercussions because it distorts competition between fishermen and affects the viability of those acting in accordance with the legislation enacted.
However, I shall also examine this issue from the point of view of the human factor: often illegal fishing has repercussions on the safety of crews, given that they only have minimal guarantees in respect of the terms of employment and safety of human life at sea. Illegal fishing means illegal and uncontrolled employment.
As you know, this is not a new phenomenon. However, the increased demand for fisheries products, in conjunction with a reduction in available resources has caused a burgeoning of this phenomenon, especially by vessels sailing under flags of convenience.
The report by Mrs Aubert covers the most important aspects of the problem which need to be examined, such as:
firstly, the responsibilities of the state under whose flag the vessel is sailing;
secondly, the responsibilities of the state in which the fish are landed;
thirdly, the responsibilities of the productive classes involved in transporting and marketing fisheries products until they reach the consumer.
I believe that more measures need to be taken to control and stamp out illegal fishing, both at European level and at the level of regional fisheries organisations. We must act. We must protect the environment, legal fishermen, consumers and the legal order. We need to be decisive and strict.
The debate is closed.
The vote will take place at noon tomorrow.